DETAILED ACTION
Claims 1-20 are pending in the present application. Claims 1, 8 and 15 were amended in the response filed 12 April 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12 April 2021.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The amendment and remarks filed 12 April 2021 are found persuasive. Claims 1, 8 and 15 are independent claims. Regarding independent claim 1, the prior art of record does not disclose the following limitation: ”identifying each of the plurality of products as a unique base intent node of a base intent level of a hierarchical intent data structure stored in a memory; based on a plurality of user problems, creating a first granularity level below each of the base intent nodes in the hierarchical intent data structure using a grouping process, the first granularity level including one or more groupings of the plurality of user-problems created according to a first common intent feature identified within each grouping; and for each grouping of the plurality of user-problems, creating a subsequent granularity level in the hierarchical intent data structure, the subsequent granularity level including one or more sub-groupings of the user-problems of the respective grouping, with each sub-grouping created according to a second common intent feature identified within each sub-grouping, wherein the second common intent feature identified within each sub-grouping is identified exclusive of the first common intent feature.” The limitations of independent claim 8 parallels claim 1, therefore it is allowed for similar reasons. Regarding independent claim 15, the prior art of record does not teach the following: “identifying an intent of the user-problem by assessing the searchable intent term against a hierarchical intent data structure, wherein the hierarchical intent data structure includes: a base intent level including a plurality of unique intent base nodes, wherein each unique intent base node corresponds to one of a plurality of products; a first granularity level beneath each of the unique intent base nodes, wherein the first granularity level includes one or more groupings of a plurality of user-problems related to one of the plurality of products represented by a respective intent base node,  the one or more groupings created using a grouping process, and each of the one or more groupings identified with a different determined first common intent feature; and a subsequent granularity level beneath each of the one or more groupings of the first granularity level, wherein the subsequent granularity level includes one or more sub-groupings of the user-problems from a respective grouping, each of the one or more groupings identified with a different determined second common intent feature, each of the different determined second common intent features having been determined by excluding the first common intent feature from the determination; and providing an answer to the user-problem based on the identified intent.” The limitations of claims 2-7, 9-14 and 16-20 are allowed based on dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169